Citation Nr: 0828515	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for atopic 
dermatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to May 
1985.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the disability rating 
for atopic dermatitis to 10 percent.  The veteran perfected 
an appeal seeking a higher evaluation.  

The Board remanded the veteran's case for further development 
in June 2007.  


FINDING OF FACT

During the appeal period, the veteran's atopic dermatitis has 
involved a maximum of 15 percent of the entire body; 
treatment has consisted of topical creams and ointments.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for atopic dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2004, prior to the initial adjudication of his claim 
in the March 2004 rating decision at issue.  Another VCAA 
notice letter was sent in July 2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the three "elements" of the 
notice requirement.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in July 
2007, including as it relates to the downstream effective 
date element of his claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the case currently before the Board, the VCAA notices 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The VCAA 
notices also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.

The Board notes that the VCAA notices did not make specific 
reference to the relevant diagnostic code or advise the 
veteran that a disability rating will be determined by 
applying this code.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.".  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).

In this case, the Board points to the veteran's attendance at 
scheduled VA examination in March 2004 and April 2008 to 
demonstrate actual knowledge of his awareness of what was 
necessary to substantiate his claim.  By attending the 
examinations, the veteran clearly showed that he was aware 
that to warrant a higher rating it had to be shown that his 
skin condition affected a specified percentage of his body or 
required certain medications.  

The veteran's pertinent medical records have been obtained, 
to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The veteran attended VA 
examinations in an attempt to support his claim.  The 
criteria used to evaluate the veteran's claim were discussed 
in a statement of the case in January 2005 and in a 
supplemental statement of the case in May 2008, and the 
veteran was told why a higher rating was not warranted under 
that criteria.

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In a March 1986 rating decision, the RO granted service 
connection for atopic dermatitis and assigned a 0 percent 
(i.e., noncompensable) initial evaluation.  The veteran filed 
a claim for an increased rating for his skin disability in 
2003.  In March 2004, the RO increased the disability rating 
to 10 percent.  The Board notes that the applicable rating 
criteria for evaluating skin disorders were amended - 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Since the veteran's increased rating claim 
was filed subsequent to the change the Board will only apply 
the new version of the criteria to his claim.  

The veteran's skin condition is evaluated under DCs 7899-
7806.  DC 7899 represents an unlisted disability requiring 
rating by analogy to one of the disorders listed under 38 
C.F.R. § 4.118.  See 38 C.F.R. § 4.27.  Under DC 7806, a 10 
percent evaluation is warranted where at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected; or, where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period. A 30 percent evaluation is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas is affected; or, where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. A 60 percent 
evaluation is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period. 38 C.F.R. 
§ 4.118, DC 7806.

Analysis

The medical evidence in this case consists of VA examinations 
conducted in 2004 and 2008 as well as VA treatment records.  

A February 2004 VA treatment record noted the veteran's 
complaint of a pruritic rash in his left antecubital fossa 
and his popliteal fossa.  The rash had become dry and scaly.  
He denied any rash in any other portion of his body expect 
for the fourth digit of his left hand.  He was prescribed 
hydrocortisone 1% cream to be applied topically to the 
affected areas until resolved, as well as some Eucerin cream 
to be applied to the remaining areas that were at risk for 
symptoms which included his other antecubital fossa.  

On VA examination in March 2004, the veteran reported his 
current medications as hydrocortisone 1% cream and Absorbase 
topical ointment.  Physical examination indicated that the 
dermatitis covered the entire left antecubital fossa 
(approximately 4 inches in diameter) and the entire left 
popliteal fossa (approximately 4 inches in diameter).  The 
examiner indicated that the total body percentage covered was 
10-15 percent.  

An August 2004 VA treatment record noted that the atopic 
dermatitis involved skin of the extensor surfaces of both 
elbows and both knees, as well as the right fifth finger and 
left fourth finger.  The veteran indicated that the rash 
"comes and goes," usually worse in the summertime when it 
itched and burned.  An episode usually lasted a month or so, 
but the current one had lasted for 9 months, despite the 
hydrocortisone cream.  He was advised to continue with the 
topical hydrocortisone cream and regular, daily lubrication 
with Lubriderm lotion to prevent dryness.  On follow-up visit 
in December 2004, the veteran reported that the rash had 
improved, but was still present.  Physical examination noted 
resolving dry patches on flexor surfaces of both elbows (left 
greater than right) and extensor surfaces of both knees 
(improving), and a persistent dry patch on the 4th finger of 
the left hand.  He was prescribed triamcinolone 0.1% ointment 
as an upgrade in strength of topical therapy.  

VA examination in April 2008 noted the veteran's medications 
as Dermacerin Cream and hydrocortisone cream once a day.  He 
denied any functional impairment or joint involvement due to 
the skin changes.  Physical examination of the skin revealed 
areas of eczema on the left at the base of the neck measuring 
5 cm x 2 cm and on the right side at the base of the neck 
measuring 10 cm x 2 cm.  The entire left axilla area was 
covered with a hyperpigmented area, 10 cm x 10 cm.  There was 
also a 10 cm x 5 cm area on the left antecubital space.  The 
right antecubital space just had a very light white dusting, 
and the left right axilla was clear.  Two popliteal fossas 
have light discoloration of white scaling.  There was no 
joint involvement or functional impairment.  The examiner 
indicated that the skin condition affected 0 percent of the 
exposed area and approximately 1.5 percent of the unexposed 
area.  

To warrant a 30 percent under DC 7806, the veteran would have 
to show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected; or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  In this 
case, the March 2004 VA examiner indicated that the affected 
areas involved 10-15 percent of the total body while the 
April 2008 VA examiner indicated that it affected 1.5 percent 
of the unexposed area.  The evidence has also shown that the 
veteran's treatment has involved topical creams and 
ointments, not corticosteroids or other immunosuppressive 
drugs.  Therefore, a 30 percent under DC 7806 is not 
warranted.

The Board has also considered whether a higher rating is 
warranted under DC 7805, which provides that scars may also 
be evaluated on the basis of any related limitation of 
function of the body part that they affect, however, both the 
veteran and the April 2008 VA examiner indicated that there 
was no joint involvement or functional impairment due to the 
skin condition.  

Under these circumstances, the Board finds no basis exists 
for the assignment of a schedular rating in excess of 10 
percent for the veteran's service-connected atopic 
dermatitis.  Moreover, since the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Entitlement to a rating higher than 10 percent for atopic 
dermatitis is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


